[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 97-1096

UNITED STATES,

Appellee,

v.

CARLOS RENE GONZALEZ-CORREA,

Defendant, Appellant.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Daniel R. Dominguez, U.S. District Judge]                                                                 



Before

Selya, Boudin and Stahl,
Circuit Judges.                                                 



Lucien  B. Campbell,  Acting Federal  Public Defender,  and  Laura                                                                              
Maldonado Rodriguez,  Assistant Federal Public Defender,  on brief for                           
appellant.
Guillermo Gil, United  States Attorney, Nelson Perez-Sosa, Antonio                                                                              
R. Bazan,  Assistant  United States  Attorneys,  and Jose  A.  Quiles-                                                                              
Espinosa, Senior Litigation Counsel, on brief for appellee.                



June 20, 1997


Per Curiam.  Upon careful review  of the parties' briefs                           

and  the record, we find  no reason to  overturn the district

court's conclusion.  We cannot  say that the district court's

findings were clearly erroneous.

The sentence is affirmed.  See 1st Cir. Loc. R. 27.1.                                               

-2-